Citation Nr: 1200443	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  09-08 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1151 for the death of the Veteran.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  The Veteran died in January 2007.  The appellant is the Veteran's surviving spouse. 

These matter come to the Board of Veterans' Appeals (Board) on appeal from  rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and in Detroit, Michigan.  Jurisdiction of these matters is with the RO in New York, where the appellant currently resides.

In August 2011, the appellant testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

During the August 2011 Board hearing, the appellant asserted that the Veteran's death was caused by VA's failure to admit and treat the Veteran.  She stated that when her husband was seen by VA physician "Dr. Alvear" a week before his death, he turned the Veteran away, stating that he could not admit every sick patient.  See hearing transcript, pages 4, 7-8.  In addition, she contends that the Veteran's death from liver failure was due to his self medicating with alcohol due to his service-connected posttraumatic stress disorder (PTSD), which resulted in cirrhosis.  See hearing transcript, pages 5 and 9.  In a December 2011 informal hearing presentation (IHP), the appellant's representative correctly points out that the autopsy examination report revealed hepatic cirrhosis, jaundice and massive peritoneal ascites which was related to the patient's known history of chronic hepatitis and alcohol abuse.  In addition, the report noted that alcoholic liver disease and viral hepatitis, which this patient had, are among the common etiology of cirrhosis.  The representative reiterated the appellant's assertions that the Veteran's PTSD caused his alcohol abuse, which in turn, caused his death.  He also notes that VA treatment records, from as early as June 1985 shows that the Veteran experienced alcohol abuse among  many other psychiatric symptoms upon returning from Vietnam.  At that time, the Veteran was diagnosed with PTSD and alcohol dependence.  An October 2000 VA treatment record seemed to indicate that drinking was one of the Veteran's symptoms of PTSD.  The appellant's representative also submitted an article from the Department of Veterans Affairs, National Center for PTSD that found that PTSD and alcohol use problems are often found together. 

The appellant's representative contends that a medical opinion is needed to determine whether the Veteran's PTSD caused or aggravated his alcoholism and to determine to what extent the Veteran's alcoholism caused his liver failure, as indicated by the autopsy report.  The Board agrees.  The claims file should be sent for an opinion regarding whether the Veteran's death was related to any of his service-connected disabilities (i.e. PTSD, diabetes mellitus, and a healed hyperpigmented scar of the penile dorsal foreskin).  

The Board also finds that an opinion is needed as to whether the Veteran's death was caused by VA hospital care, medical or surgical treatment or examination; and caused by carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment or examination; and whether the death was an event which was not reasonably foreseeable.  See 38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 2002). 

The Board also notes that in April 2010, the RO informed the appellant that they were trying to assist her by requesting the Veteran's treatment records from the University of Alabama Hospital.  In doing so, the RO needed her to submit an authorized release and one of the following; a letter of testamentary, letter of administration, other court appointed document, a valid will, or in the alternative a certified copy of the death certificate.  The appellant did not respond to this request.  The Board finds that another attempt should be made by the RO to obtain the necessary documentation from the appellant to obtain the identified treatment records from the University of Alabama Hospital.

In addition, associated with the claims file are VA medical records dated through June 2003 and a January 18, 2007 nursing telephone record indicating that the appellant was advised to take the Veteran to the nearest VA hospital, which was 5 miles away.  However, VA medical records from June 2003 to the present are not associated with the claims file.  In light of the appellant's testimony as to "Dr. Alvear's" denial to admit the Veteran to the hospital one week prior to his death, the Board finds that a remand is warranted to obtain all outstanding VA medical center (VAMC) records in Detroit, Michigan from June 2003 to the present.  

Lastly, the Board observes that in Hupp v. Nicholson, 21 Vet App 342 (2007) the United States Court of Appeals for Veterans Claims (Court) expanded the Veterans Claims Assistance Act of 2000 (VCAA) notice requirements for a DIC claim.  In Hupp, supra, the Court held that, when adjudicating a claim for DIC, VA must perform a different analysis depending upon whether a Veteran was service-connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the Court found in Hupp that the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  While VA is not required to assess the weight, sufficiency, credibility, or probative value of any assertion made in the claimant's application for benefits, the Court held in Hupp that the section 5103(a) notice letter should be "tailored" and must respond to the particulars of the application submitted. 

A review of the claims file reveals that, in light of the Hupp decision, the March 2007 and January 2008 VCAA notification letters sent to the appellant are insufficient.  Thus, the Board finds that remand is required so that the appellant can be provided with a new VCAA notice letter that more fully complies with the Court's holding in Hupp. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the appellant with a corrective notice letter explaining to her what the Veteran was service connected for during his lifetime:  PTSD, diabetes mellitus, and a healed hyperpigmented scar of the penile dorsal foreskin.  

The letter should be in compliance with Hupp; it should include: (1) A statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

2.  The RO/AMC should send to the appellant and her representative a letter requesting that the appellant provide sufficient information and authorization to obtain private treatment from the University of Alabama Hospital as well as one of the following; a letter of testamentary, letter of administration, other court appointed document, a valid will, or in the alternative a certified copy of the death certificate.

If, in the alternative, the appellant wants to obtain and submit these records, she may do so.  To the extent that records are sought but not obtained, the claims file should contain documentation of the efforts.  Moreover, the appellant and her representative should be informed of the inability to obtain records pursuant to applicable regulations. 

3.  The RO/AMC should obtain from the Detroit, Michigan VAMC all outstanding medical records from June 2003 to the present, to specifically include treatment in May 2007 by a "Dr. Alvears", as indicated by the appellant above.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

4.  Send the claims file and a copy of this REMAND to a VA physician, with the appropriate expertise, for review.  The examiner should review the autopsy report, and address the appellant's contentions that the cause of death from liver failure (as noted on the death certificate) is inadequate, and that it should include additional causes.  

The physician should determine whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that any of the Veteran's service-connected disabilities (i.e. PTSD, diabetes mellitus, and a healed hyperpigmented scar of the penile dorsal foreskin) contributed to the cause of the Veteran's death or whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that Veteran's cause of death was at all related to his service or service-connected disability.  In providing this opinion, the physician should address whether the Veteran's service-connected PTSD, including whether he self-medicated the effects of this condition by abusing alcohol, either caused or contributed substantially or materially to his eventual death from liver failure. 

The examiner should also determine: whether the Veteran's death was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA hospital care or medical treatment or an accident that was not reasonably foreseeable. 

In providing this opinion, the physician is requested to discuss the findings in the autopsy report and the appellant's contentions that the cause of death of liver failure listed on the death certificate does not encompass all the conditions that resulted in the Veteran's death.  

All conclusions should be supported with a rationale. The examiner should reference the appellant's assertions and testimony, and the representative's assertions in the December 2011 IHP. 

If the examiner cannot provide the above requested opinions without resort to speculation, supporting rationale must be provided. 

5.  Re-adjudicate the appellant's claims on appeal.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for additional appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


